 1

 2
                                  UNITED STATES DISTRICT CCOURT
 3

 4                                         DISTRICT OF NEVADA

 5

 6   NEAL SALES,                                   )   Case No.: 3:17-CV-00186-RCJ-WGC
                                                   )
 7                                                 )   ORDER ADOPTING AND ACCEPTING
                             Plaintiff,            )   REPORT AND RECOMMENDATION OF
 8                                                 )   UNITED STATES MAGISTRATE JUDGE
     vs.                                           )   (ECF NO. 124)
 9                                                 )
     KIM ADAMSON, et al,                           )
10                                                 )
                     Defendants.                   )
11                                                 )
                                                   )
12

13
            Before the Court is the Report and Recommendation of United States Magistrate
14
     Judge William G. Cobb (ECF No. 124 1) entered on October 28, 2019, recommending
15
     that the Court deny Plaintiff’s Motion for Summary Judgment (ECF No. 68) and Baros’
16

17   Motion for Summary Judgment (ECF No. 100). On November 12, 2019 Defendants

18   filed an Objection to Magistrate Judge’s Report (ECF No. 127); and November 18,
19
     2019, the Plaintiff filed his Objections to Magistrate Judges Report and
20
     Recommendation (ECF No. 128).
21

22
            This action was referred to Magistrate Judge Cobb under 28 U.S.C. §

23   636(b)(1)(B) and Local Rule IB 1-4 of the Rules of Practice of the United States District
24   Court for the District of Nevada.
25
            The Court has conducted its de novo review in this case, has fully considered the
26
     pleadings and memoranda of the parties including the parties’ objections to the Report
27

28          1   Refers to Court’s docket number.



                                                        1
 1   and Recommendation and other relevant matters to 28 U.S.C. § 636(b)(1)(B) and Local
 2
     Rule IB 3-2.
 3
           IT IS HEREBY ORDERED that United States Magistrate Judge Cobb’s Report
 4

 5
     and Recommendation (ECF No. 124), shall be ADOPTED and ACCEPTED.

 6         IT IS FURTHER ORDERED that Plaintiff’s Motion for Summary Judgment (ECF
 7   No. 68) and Baros’ Motion for Summary Judgment (ECF No. 100) are DENIED.
 8
           IT IS SO ORDERED.
 9
                                              Dated this 26th day of December, 2019.
10

11

12                                            ROBERT C. JONES
                                              Senior District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                 2
